Case 1:20-mj-03922-CMM Document 23 Entered on FLSD Docket 11/04/2020 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-3922-MJ-MCALILEY

  UNITED STATES OF AMERICA,

                Plaintiff,

  v.

  MANUEL CARLOS HERNANDEZ,

             Defendant.
  ______________________________/

                                    DETENTION ORDER

         Pursuant to 18 U.S.C. § 3142(f), on November 4, 2020, a hearing was held to

  determine whether defendant MANUEL CARLOS HERNANDEZ should be detained

  prior to trial. Having considered the factors enumerated in 18 U.S.C. § 3142(g), this

  Court finds that no condition or combination of conditions will reasonably assure the

  appearance of this defendant as required. Therefore, it is hereby ordered that the

  defendant MANUEL CARLOS HERNANDEZ be detained prior to trial and until the

  conclusion thereof.

         In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes

  the following findings of fact and statement of reasons for the detention:

         1. The defendant is charged by criminal complaint in the Southern District of

  Florida, with money laundering and aiding and abetting money laundering in violation of

  Title 18 United States Code, Section 1956(a)(3)(B) and 2, conspiracy to launder money

  in violation of Title 18 United States Code, Section 1956(h) and conspiracy to distribute

  and to possess with intent to distribute cocaine in violation of Title 21 United States
Case 1:20-mj-03922-CMM Document 23 Entered on FLSD Docket 11/04/2020 Page 2 of 3




  Code, Section 846. Therefore, the defendant is charged with a narcotics offense for

  which a maximum sentence of more than ten (10) years is prescribed, resulting in a

  rebuttable presumption that no condition or combination of conditions will reasonably

  assure the appearance of the defendant at all future court proceedings. Title 18, United

  States Code, Section 3142(e)(3)(a).

         2. The weight of the evidence against the defendant is substantial. The

  government has proffered that the defendant laundered $200,000 for a confidential

  source ("CS"). The defendant and the CS agreed that the defendant would launder an

  additional $324,000, which ultimately did not take place. The defendant invested

  $99,000 with the CS with the understanding that the CS would use that money to

  purchase four kilograms of cocaine and provide profits to the defendant. The defendant

  also arranged for police to escort a load of cocaine for the CS.

         3. The pertinent history and characteristics of the defendant support pretrial

  detention. The defendant was born on February 13, 1997 in Livingston, New Jersey.

  The defendant has frequent foreign travel and access to a private jet. The defendant

  has significant funds, access to eight bank accounts and multiple assets including real

  estate and extravagant cars worth in excess of $200,000. The defendant faces a term of

  imprisonment of 12 to 15 years if convicted of the instant offense.

         4. Based on the defendant's substantial sentence if convicted, the defendant's

  extensive foreign travel, the defendant's significant assets and access to funds and the

  defendant's propensity to bribe law enforcement officers to assist him in illegal

  endeavors, the undersigned believes that the defendant would not appear if released on

                                               2
Case 1:20-mj-03922-CMM Document 23 Entered on FLSD Docket 11/04/2020 Page 3 of 3




  bond. The Court specifically finds by a preponderance of the evidence that there are no

  conditions or combination of conditions which reasonably will assure the defendant's

  appearance as required. Based upon the above findings of fact the Court has concluded

  that this defendant presents a risk of flight.

         The Court hereby directs:

         (a) That the defendant be committed to the custody of the Attorney General for

  confinement in a corrections facility separate, to the extent practical, from persons

  awaiting or serving sentences or being held in custody pending appeal;

         (b) That the defendant be afforded reasonable opportunity for private

  consultation with counsel; and

         (c) That, on order of a court of the United States or on request of an attorney for

  the Government, the person in charge of the corrections facility in which the defendant

  is confined deliver the defendant to a United States Marshal for the purpose of an

  appearance in connection with a court proceeding.

          DONE AND ORDERED at Miami, Florida, this 4th day of November, 2020.



                              _______________________________________
                              JOHN J. O'SULLIVAN
                              CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   3
